Title: To James Madison from Jacob Wagner, 13 September 1805
From: Wagner, Jacob
To: Madison, James


          
            Dear Sir
            Department of State 13 Septr. 1805
          
          The original of the enclosed letter from Mr. Monroe having become much disfiguered and rendered confused by the process of decyphering, I have had it copied, and the rather as it enabled me to send a copy to the President. You will have seen the arrival of Mr. Monroe in London stated in the newspapers; and thus ends the negotiation with spain under any existing powers in Europe. Be pleased to sign the enclosed duplicate & Triplicate of the last letter to Mr. Monroe.
          I received to day through the post office a small box containing two vials with a liquid resembling wine: being sealed I could not ascertain what it is. The box was addressed to you, but is unaccompanied by any explanation, except that it came by the Ship Robert, Capt. Alcorn. With respect & attacht. Your obed servt.
          
            J. Wagner
          
        